               Case 4:20-cr-00469-HSG Document 27 Filed 03/10/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        FAX: (415) 436-7234
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       ) NO. CR 20-000469 HSG
                                                     )
14           Plaintiff,                              ) STIPULATION AND ORDER EXCLUDING TIME
                                                     ) UNDER THE SPEEDY TRIAL ACT
15      v.                                           )
                                                     )
16   ANGEL GABRIEL RAMIREZ,                          )
                                                     )
17           Defendant.                              )
                                                     )
18

19           A change of plea hearing is scheduled in this case for March 31, 2021. For the reasons stated on
20 the record on March 8, 2021, counsel for the United States and counsel for the defendant, Angel Gabriel

21 Ramirez, jointly stipulate and request that time be excluded under the Speedy Trial Act from March 8,

22 2021 to March 31, 2021.

23           The government and counsel for the defendant have agreed that time be excluded under Federal
24 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

25 prepare, including by reviewing discovery produced by the government and discussing a proposed

26 resolution. For these reasons, the parties stipulate and agree that excluding time until March 31, 2021,

27 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

28
     STIPULATION TO EXCLUDE TIME
          XXXXXXXX ORDER
     AND [PROPOSED]
     No. CR 20-000469 HSG                            1
              Case 4:20-cr-00469-HSG Document 27 Filed 03/10/21 Page 2 of 3




 1 further stipulate and agree that the ends of justice served by excluding time from March 8, 2021 to

 2 March 31, 2021 from computation under the Speedy Trial Act outweigh the best interests of the public

 3 and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 5 counsel for the defendant to file this stipulation, request, and proposed order.

 6

 7          IT IS SO STIPULATED.

 8

 9 DATED: March 9, 2021                                      _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
10                                                              Assistant United States Attorney
11

12 DATED: March 9, 2021                                          ____ /s/__Jerome Matthews
                                                                 JEROME MATTHEWS
13                                                               Attorney for the Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE
     TIME AND ORDER
     No. CR 20-000469 HSG                            2
              Case 4:20-cr-00469-HSG Document 27 Filed 03/10/21 Page 3 of 3




 1                                                 ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from March 8, 2021 to March 31, 2021 would unreasonably deny defense counsel

 4 and the defendant the reasonable time necessary for effective preparation and continuity of counsel,

 5 taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds

 6 that the ends of justice served by excluding the time from March 8, 2021 to March 31, 2021 from

 7 computation under the Speedy Trial Act outweighs the best interests of the public and the defendant in a

 8 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

 9 from March 8, 2021 to March 31, 2021 shall be excluded from computation under the Speedy Trial Act.

10 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

11          IT IS SO ORDERED.

12
               3/10/2021
13 DATED:___________________                            _____________________________________
                                                        THE HON. HAYWOOD S. GILLIAM, JR.
14
                                                        United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE
     TIME AND ORDER
     No. CR 20-000469 HSG                           3
